Case 3:17-cv-05769-RJB Document 223-33 Filed 01/02/20 Page 1 of 10




 WHITEHEAD DECLARATION
                                         EXHIBIT GG
            Case 3:17-cv-05769-RJB Document 223-33 Filed 01/02/20 Page 2 of 10



                               NORTHWEST DETENTION CENTER

                                           DETAINEE JOB DESCRIPTION

JOB TITLE:             COOK

WORK AREA:             Kitchen

NORMAL WORK HOURS:                          AM Shift or PM Shift. Shift will be assigned by Food Service Manager

PAY SCALE/GRADE:                            $1.00 per day / Semi-skilled

CAPSULE JOB DESCRIPTION: To assist in cooking a days meal and keeping the area clean at all times.

SPECIFIC WORK DUTIES:
          Follow all recipe cards completely, no deviation without prior approval.
          Maintain communication with Facility and detainee staff to ensure there is enough food for the
          population.
          Assist in the preparation of all food products and canned goods.
     4    Place labels on all leftovers indicating date, time, and temperature when items(s) are returned to
          the cooler.
          Clean all ovens, stoves, grills, kettles, and surrounding work areas, floors, walls, etc. after each
          meal.
     6.   Follow all safety instructions and posted operational rules.
          Anything that any Food Service Supervisor may ask you to do.

SPECIAL REQUIREMENTS:                       Medical Clearance and must be able to lift 30 lbs.

TRAINING REQUIREMENTS:




TERMINATION - Typically requires an Incident Report
    1.   Failure to follow Safety Procedures
    2.   Failure to follow Supervisor's instructions
    3.   Unexcused absenteeism
    4.   Misconduct, horseplay, etc.
    5.   Theft
    6.   Unsatisfactory Work Performance

Note: Not all work duties may be listed; other duties may be assigned as deemed necessary.


               (Detainees's Name and A #)                                                            Date



               (FSM / Designee Signature




                                                                  Exhibit      Botf
                                                                  Witness fijjfarqss   z-
                                                                  Date        tT.-'j.-M
            Case 3:17-cv-05769-RJB Document 223-33 Filed 01/02/20 Page 3 of 10


                                NORTHWEST DETENTION CENTER

                                        DETAINEE JOB DESCRIPTION

JOB TITLE:             DISHWASHER

WORK AREA:             Kitchen

NORMAL WORK HOURS:                          AM Shift or PM Shift. Shift will be assigned by Food Service Manager

PAY SCALE/GRADE:                            $1.00 per day / Semi-skilled

CAPSULE JOB DESCRIPTION: To assist in the cleaning of all dishes and to keep area clean at all times.

SPECIFIC WORK DUTIES:
          Clean off trays of all debris, tossing food remains into trashcan.
          Ensure that plastic cups, bowls and sporks are washed and not thrown into the trash.
          Empty trash cans in dish area, stack trays in storage rack, keeping work area thoroughly cleaned.
     4    Ensure the dishwasher is cleaning properly and all temperatures are up to specifications.
          Monitor dish soap use and refill as necessary, following all safety instructions and posted
          operational rules.
     6.   Inventory cups and sporks after each meal.
          Break down the dish machine and clean all pipes and the out side after each meal.
     8.   Follow all safety instructions and posted operational rules.
     9.   Anything that any Food Service Supervisor may ask you to do.

SPECIAL REQUIREMENTS:                       Medical Clearance and must be able to lift 30 lbs.

TRAINING REQUIREMENTS:

       2.



TERMINATION - Typically requires an Incident Report
    1.   Failure to follow Safety Procedures
    2.   Failure to follow Supervisor's instructions
    3.   Unexcused absenteeism
    4.   Misconduct, horseplay, etc.
    5.   Theft
    6.   Unsatisfactory Work Performance

Note: Not all work duties may be listed; other duties may be assigned as deemed necessary.


               (Detainees's Name and A #)                                                            Date



               (I'SM / Designee Signature
            Case 3:17-cv-05769-RJB Document 223-33 Filed 01/02/20 Page 4 of 10



                              NORTHWEST DETENTION CENTER

                                       DETAINEE JOB DESCRIPTION

JOB TITLE:            FOOD PREP

WORK AREA:            Kitchen

NORMAL WORK HOURS:                         AM Shift or PM Shift. Shift will be assigned by Food Service Manager

PAY SCALE/GRADE:                           $1.00 per day / Semi-skilled

CAPSULE JOB DESCRIPTION: To assist in the preparation of all foods that need to be prepared for a meal.

SPECIFIC WORK DUTIES:
     1.   Check the daily menu for items that need to be prepared for upcoming meals.
     2.   Work with supervisors to determine what food items need to be prepared for each meal.
     3.   Follow all safety instructions and posted operational rules.
     4    Clean and sanitize all work areas upon completion of preparing food.
     5.   Ensure that the meat for the day is prepped and stored in the cooler,
     6.   Follow all recipe cards completely, no deviation without prior approval.
          Label all food items that were prepped and specify for which meal.
     8.   Follow all safety instructions and posted operational rules.
     g    Anything that any Food Service Supervisor may ask you to do.

SPECIAL REQUIREMENTS:                      Medical Clearance and must be able to lift 40 lbs.

TRAINING REQUIREMENTS:

       2.



TERMINATION - Typically requires an Incident Report
    1.   Failure to follow Safety Procedures
    2.   Failure to follow Supemsor's instructions
    3.   Unexcused absenteeism
    4.   Misconduct, horseplay, etc.       ,
    5.   Theft                             '
    6.   U n sati sfactory W ork Perform ance

Note: Not all work duties may be listed; other duties may be assigned as deemed necessary.


              (Detainees's Name and A #)                                                            Date



              (FSM / Designee Signature
          Case 3:17-cv-05769-RJB Document 223-33 Filed 01/02/20 Page 5 of 10



                              NORTHWEST DETENTION CENTER

                                      DETAINEE JOB DESCRIPTION

JOB TITLE:           LIGHT DUTY

WORK AREA:           Kitchen

NORMAL WORK HOURS:                         AM Shift or PM Shift. Shift will be assigned by Food Service Manager

PAY SCALE/GRADE:                           $1.00 per day / Semi-skilled

CAPSULE JOB DESCRIPTION: To do light duty work and perform small cleaning work as directed.

SPECIFIC WORK DUTIES:
     1.   Place condiments in cups when the menu calls for it.
     2.   Clean and sanitize all work areas upon completion of preparing food.
     3.   Clean and sanitize all equipment when needed.
     4.   Follow all safety instructions and posted operational rules.
     5.   Anything that any Food Service Supervisor may ask you to do.

SPECIAL REQUIREMENTS:                      Medical Clearance and must be able to lift 40 lbs.

TRAINING REQUIREMENTS:




TERMINATION - Typically requires an Incident Report
    1.   Failure to follow Safety Procedures
    2.   Failure to follow Supervisor's instructions
    3.   Unexcused absenteei sm
    4.   Misconduct, horseplay, etc.
    5.   Theft
    6.   Unsatisfactory Work Performance

Note: Not all work duties may be listed; other duties may be assigned as deemed necessary.


              (Detainees's Name and A #)                                                            Date



              (FSM/Designee Signature
            Case 3:17-cv-05769-RJB Document 223-33 Filed 01/02/20 Page 6 of 10



                               NORTHWEST DETENTION CENTER

                                       DETAINEE JOB PESCRrPTION

JOB TITLE:            LINE BACK-UP

WORK AREA:             Kitchen

NORMAL WORK HOURS:                          AM Shift or PM Shift. Shift will be assigned by Food Service Manager

PAY SCALE/GRADE:                            $1.00 per day / Semi-skilled

CAPSULE JOB DESCRIPTION: To back-up the service line; ensure adequate and consistent service of all
food items and keep areas clean at all times.

SPECIFIC WORK DUTIES:
     1.   Assist in setting up the serving line prior to each meal
     2.   Clean and sanitize all work areas after each meal.
     3.   Help in the servi ce of food items as needed.
     4.   When the meal service is completed, assist in the cleaning of all food service areas.
     5.   Follow all safety instructions and posted operational rules.
                                                                                  s-
     6.   Anything that any Food Service Supervisor may ask you to do.

SPECIAL REQUIREMENTS:                       Medical Clearance and must be able to lift 40 lbs.

TRAINING REQUIREMENTS:




TERMINATION - Typically requires an Incident Report
    1.   Failure to follow Safety Procedures
    2.   Failure to follow Supervisor's instructions
    3.   Unexcused absenteeism
    4.   Misconduct, horseplay, etc.
    5.   Theft
    6.   Unsatisfactory Work Performance

Note: Not all work duties may be listed; other duties may be assigned as deemed necessary.


               (Detainees's Name and A #)                                                            Dale



               (FSM / Designee Signature
           Case 3:17-cv-05769-RJB Document 223-33 Filed 01/02/20 Page 7 of 10



                              NORTHWEST DETENTION CENTER

                                       DETAINEE JOB DESCRIPTION

JOB TITLE:            LINESERVER

WORK AREA:            Kitchen

NORMAL WORK HOURS:                         AM Shift or PM. Shift. Shift will be assigned by Food Service Manager

PAY SCALE/GRADE:                           $1.00 per day / Semi-skilled

CAPSULE JOB DESCRIPTION: To serve all food and keep area clean at all times.

SPECIFIC WORK DUTIES:
     1.   Assist in the setup of the food line.
     2.   Check with the supervisor to verify the utensils needed for the serving line.
     3.   Assist in serving the meal, dishing out the proper portions.
     4    Keep the serving line and serving area clean and free of obstructions.
     5.   Return all serving utensils to the supervisor once they have been cleaned and sanitized.
     6.   Wrap and cover all leftovers in the pans and return to the prep tables for the cooks to label.
          Assist in the sweeping and moping of the floors after each meal.
     8.   Follow all safety instructions and posted operational rules.
          Anything that any Food Service Supervisor may ask you to do.

SPECIAL REQUIREMENTS:                       Medical Clearance and must be able to lift 40 lbs.

TRAINING REQUIREMENTS:




TERMINATION - Typically requires an Incident Report
    1.   Failure to follow Safety Procedures
    2.   Failure to follow Supemsor's instructions
    3.   Unexcused absenteeism
    4    Misconduct, horseplay, etc.
    5.   Theft
    6.   Unsatisfactory Work Performance

 Note: Not all work duties may be listed; other duties may be assigned as deemed necessary.

                                                                                                     Date
               (Detainees's Name and A #)



               (FSM / Designee Signature
            Case 3:17-cv-05769-RJB Document 223-33 Filed 01/02/20 Page 8 of 10



                              NORTHWEST DETENTION CENTER

                                       DETAINEE JOB DESCRIPTION

JOB TITLE:           POTS AND PANS

WORK AREA:            Kitchen

NORMAL WORK HOURS:                         AM Shift, or PM Shift. Shift will be assigned by Food Service Manager

PAY SCALE/GRADE:                           $1.00 per day / Semi-skilled

CAPSULE JOB DESCRIPTION: To keep pots and pans clean; and assist in cleaning and sanitation of all
areas in the kitchen.

SPECIFIC WORK DUTIES:
     1.   Clean all items used in the cooking and food storage process.
     2.   Monitor soap and sanitizer and refill as needed.
          Keep soap sink and sanitizer sink fresh and change frequently.
     4.   Put away all cleaned items in their proper storage area.
     5.   Clean and sanitize your work area after each meal.
     6.   Keep food trough clean and free of food debris.
          Follow all safety instructions and posted operational rules.
     8.   Anything that any Food Service Supervisor may ask you to do.

SPECIAL REQUIREMENTS:                      Medical Clearance and must be able to lift 30 lbs.

TRAINING REQUIREMENTS:




TERMINATION - Typically requires an Incident Report
    1.   Failure to follow Safety Procedures
    2.   Failure to follow Supemsor's instructions
    3.   Unexcused ab senteei sm
    4.   Misconduct, horseplay, etc.
     5.  Theft
    6.   Unsati sfactory Work Performance

Note: Not all work duties may be listed; other duties may be assigned as deemed necessary


              (Detainees's Name and A #)                                                             Date



              (FSM/Designee Signature
            Case 3:17-cv-05769-RJB Document 223-33 Filed 01/02/20 Page 9 of 10



                                 NORTH WEST DETENTION CENTER

                                          DETAINEE JOB DESCRIPTION

JOB TITLE:             STOREROOM PULLER

WORK AREA:             Kitchen

NORMAL WORK HOURS:                            AM Shift or PM Shift. Shift will be assigned by Food Service Manager

PAY SCALE / GRADE:                            $1.00 per day / Semi-skilled

CAPSULE JOB DESCRIPTION: To pull, stock, and rotate the stock in the storeroom and coolers.

SPECIFIC WORK DUTIES:
     1.   Work closely with supervisor to ensure that all food products are pulled for the upcoming meal.
     2.   Clean, sweep and mop the storeroom, keeping all food items neat, stored correctly, rotated and
              dated.
       3.     Keep the coolers clean and free of blockage.
       4.     Follow all safety instructions and posted operational rules.
       5.     Assist in the unloading of all pallets, products packing away all inventory.
       6.     Keep all food storage racks clean and free of dust and debris,
       7.     Follow all safety instmctions and posted operational rules.
       8.     Anything that any Food Service Supervisor may ask you to do.

SPECIAL REQUIREMENTS:                         Medical Clearance and must be able to lift 50 lbs.

TRAINING REQUIREMENTS:

       2.


TERMINATION - Typically requires an Incident Report
    1.   Failure to follow Safety Procedures
    2.   Failure to follow Supervisor's instructions
    3.   Unexcused absenteeism
    4.   Misconduct, horseplay, etc.
    5.   Theft
    6.   Unsatisfactory Work Performance

Note: Not all work duties may be listed; other duties may be assigned as deemed necessary.


               (Detainees's Name and A #)                                                              Date



               ( F S M I Designee Signature
           Case 3:17-cv-05769-RJB Document 223-33 Filed 01/02/20 Page 10 of 10



                                                  PC




                                       DETAINEE JOB DESCRIPTION

JOB TITLE:            UTILITY

WORK AREA:            Kitchen

NORMAL WORK HOURS:                          AM Shift or PM Shift. Shift will be assigned by Food Service Manager

PAY SCALE/GRADE:                            $1.00 per day / Semi-skilled

CAPSULE JOB DESCRIPTION: To assist in cleaning and sanitation of all areas in the kitchen.

SPECIFIC WORK DUTIES:
     1.   Clean and sanitize all carts when they are returned to the kitchen.
     2.   Clean and sanitize all dry storage racks and tray carts.
     3.   Clean and sanitize baking racks.
     4    Keep kitchen floor swept and mopped at all times.
     5.   Keep floor drains clean.
     6.   Empty and wash out trash containers as needed.
          Assist in trash runs to di spose of trash.
     8.   Wash and sanitize walls, walk-ins, freezer doors, tables, etc.
     9.   Follow all safety instructions and posted operational rules.
     10.  Anything that any Food Service Supervisor may ask you to do.

SPECIAL REQUIREMENTS:                       Medical Clearance and must be able to lift 40 lbs.

TRAINING REQUIREMENTS:




TERMINATION - Typically requires an Incident Report
    1.   Failure to follow Safety Procedures
    2.   Failure to follow Supervisor's instructions
    3.   Unexcused absentee!sm
    4.   Misconduct, horseplay, etc.
    5.   Theft
    6.   Unsatisfactory Work Performance

Note: Not all work duties may be listed; other duties may be assigned as deemed necessary.


               (Detainees's Name and A #)                                                            Date



               (FSM / Designee Signature
